 



Exhibit 10.2
(PIXELWORKS LOGO) [v32563v3256300.gif]
June 22, 2007
Steven Moore
2083 Tenth Avenue
San Francisco, CA 94116
Dear Steven:
It is our pleasure to formally invite you to join the staff of Pixelworks Inc.
as Chief Financial Officer and Vice President of Finance to be located in San
Jose, California. Our employment offer is subject to Pixelworks’ normal
personnel policies and our comprehensive benefit program. As discussed, the
following items outline the terms of our offer.
You will report to Hans Olsen, Chief Executive Officer and President. This is an
Exempt position and your starting compensation will be as follows: bi-weekly
rate of $9,423.08 equivalent to $245,000 on an annual basis.
We want you to share in the success of the company through stock participation.
We are offering you 200,000 shares of stock options at the closing market price
on your date of hire, subject to the Board of Directors approval, pursuant to
the Company’s 2006 Stock Incentive Plan and the terms and conditions of the
Stock Option Agreement. Stock options will vest at a rate of 25% per year; the
full details will be outlined in your stock agreement documentation.
You will also be eligible to participate in the 2007 Senior Management Bonus
Plan, and subject to the terms and conditions as described in the plan document.
In the event of a Change of Control of the Company, you are subject to the terms
and conditions as stated in your Change of Control Agreement as attached
(Appendix A).
Pixelworks pays bi-weekly, with pay dates every other Thursday. Paychecks will
include wages due through the two-week period (Sunday through Saturday) prior to
the pay date. Should payday fall on a holiday, it will be paid on the previous
workday.
Pixelworks extends this offer to you based solely on your skills,
accomplishments and growth potential and not on any confidential or proprietary
information you may have belonging to others, including your prior employers. We
request that you not disclose to Pixelworks any such information, in the form of
documents or otherwise.
Enclosed is our Non Disclosure Agreement, all employees are required to sign
this document prior to commencement of work. As with any new hire, under the
Immigration Reform and Control Act of 1986 we will be required to confirm your
eligibility to work in the United States within three days of your hire date.
Pixelworks is an at-will employer, and your employment will not be for any
specific period of time. You are free to quit and the Company is free to
terminate employment at any time, with or without cause. It is further
understood that this at-will employment relationship can only be changed in a
formal written employment contract signed by the Chief Executive Officer.
224 Airport Parkway, Suite 400 • San Jose, CA 95110 • Tel: 408.200.9200 • Fax:
408.200.9299
www.pixelworks.com

 



--------------------------------------------------------------------------------



 



Pixelworks Offer Letter for: Steven L. Moore
June 22, 2007
Page 2
Please indicate your acceptance of this offer by signing and returning a copy of
this letter to our Human Resources department as soon as possible. Please note,
we require receipt of this offer letter signed by you and completed Non
Disclosure Agreement (enclosed) prior to placing you on the Pixelworks payroll.
This offer will expire on June 30, 2007.
Finally, we request that you maintain confidentiality of the terms and
conditions of this offer.
We sincerely hope you find this employment offer attractive and look forward to
welcoming you to the Pixelworks team. If you find that we can be of further
assistance, please feel free to contact us with any questions.
Sincerely,
/s/ Hans H. Olsen
Hans H. Olsen
President and Chief Executive Officer
I accept this contingent offer of employment with Pixelworks Inc. and agree to
the terms and conditions as stated above. I agree to commence employment on
July 18, 2007 (date of hire).

         
Signed:
  /s/ Steven L. Moore    
 
 
 
Steven L. Moore    

Please send a copy of your signed offer letter in an envelope marked
Confidential to:
Human Resources
Pixelworks Inc.
224 Airport Parkway, Suite 400
San Jose, CA 95110
Fax: (408) 200-9299

 



--------------------------------------------------------------------------------



 



Exhibit A to Offer Letter for: Steven L. Moore
Change in Control Provisions.
     1. Termination by Company During Control Change Window. If Executive is
terminated by Company or its successor-in-interest without Cause during a
Control Change Window, then Acceleration shall take place as of the termination
time and date.
     2. Definitions.
          2.1 “Acceleration.” “Acceleration” shall mean that the first allowed
exercise date of Executive’s subject options, and the vesting date of all other
subject rights to equity (stock or stock units or other equity-related rights of
whatever description) shall be reset to immediately prior to the time in
question. Rights and options shall be “subject” if they are granted, or
committed subject to board action, in the agreement or letter to which these
provisions attach, and if they would otherwise first become exercisable, or
vest, in a window beginning at the time in question and ending at the end of the
defined Acceleration Period.
          2.2 “Acceleration Period.” The “Acceleration Period” will be equal to
twelve months.
          2.3 “Cause.” “Cause” shall have the same meaning as in Executive’s
Severance Agreement.
          2.4 “Company.” “Company” shall mean Pixelworks, Inc.
          2.5 “Control Change.” A “Control Change” is the sale of substantially
all Company’s assets to, or acquisition of a majority of Company’s voting stock
or entry into a voting or common control agreement covering a majority of the
company’s voting stock by, an entity (or a set of entities under effective
common control) in which those controlling the acquiring entity or entities are
not the same as those who have majority ownership and effective control of
Company before the sale, acquisition, or agreement date (as the case may be.)
          2.6 “Control Change Window.” A “Control Change Window” begins on the
date a binding agreement is signed to effect a Control Change, and ends on the
earlier of 1) the date that agreement terminates without a Control Change, or 2)
three years after the date of closing of the Control Change.
          2.7 “Executive.” “Executive” shall mean the Pixelworks employee to
whom rights in Pixelworks equity are granted under the agreement or letter to
which these terms are attached.

 